Title: To Benjamin Franklin from John Whitehurst, 1 August 1771
From: Whitehurst, John
To: Franklin, Benjamin


Dear Sir
Derby 1 Augt. 1771
I received your favour, and have sent the Account of the Clocks underneath. The other Clock which you was so kind to order is in hand and will soon be compleated.
I found it necessary to depart from Mr. Fergusons Plans, for the sake of greater simplicity. The moons southing, and time of high water, ought to be as visible as the time pointed out by the Indixes. I believe you will agree with me in this alteration. I consulted Mr. Ferguson before I alterd his Designs. I wish you much pleasure in your Excursion, and am Sir, your most Obedient Servant
John Whitehurst



To two small Clocks at 30s.
  each
  £3
  0s.
  0d.


  
Box

  1s.
  6d.



  
  £3
  1s.
  6d.


 Addressed: To / Doctr Benj. Franklin / Craven Street the Strand / London